This was a Writ of Error granted by this Court to a judgment of the Superior Court of Eaw for Charles City county. The Plaintiff in the Writ was indicted at the September Term, 1818, for that he, within twelve months next preceding the 21st September, 1818, to wit: on the 1st day of July, 1818, at the county aforesaid, not regarding the Eaws and Statutes of the Commonwealth, but intending to violate the same, with force and arms, did not keep sufficient boats and hands at the public Ferry from Shirley to City Point, for the convenience of setting over persons, carriages, chairs and horses, from the said Ferry at Shirley to City Point, opposite, and did wholly discontinue the said Ferry, duly established by Eaw, he, the said Hill Carter, not having obtained from the County Court of Charles City permission to discontinue the said Ferry, and still does discontinue and refuse to keep the said Ferry contrary to the Statute, &c. The Defendant pleaded not guilty, and the jury found for the Commonwealth, and assessed the fine of the Plaintiff in Error to twenty dollars, and the Court rendered a judgment against him .for the fine.
*He petitioned this Court for a Writ of Error,- alleging, that he was indicted for an act not indictable, and that no offence against the Eaw is charged in the Indictment. The Writ of Error was awarded.
The Statute (a) directs, that all Ferries which shall be disused and unfrequented for the space of two years, shall be discontinued, unless necessary boats and Ferry-men are prepared for the same within six months after the expiration of the said two years. The discontinuance is the penalty which the Eaw attaches to the failure of the Ferry-, keeper to exercise his privilege of keeping the Ferry; and there is no Eaw which makes the discontinuance an offence, much less an indictable offence.
Another Act (b) imposes a fine of two dollars, (to be recovered before a Justice of the Peace by Warrant,) on the keeper of a Ferry, for refusing to set over any person in a reasonable time after application to him made.
By the whole Court, judgment reversed.

 Rev. Code of 1792, cb. 116, § 10, U; 2 Rev. Code of 1819, ch. 237, § 23, 24, p. 260.


 2 Rev. Code of 1808, ch. 105, § 7, p. 132; 2 Rev. Code of 1819, ch, 238, § 7, p. 263.